Name: Council Regulation (EEC) No 1556/84 of 4 June 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 Avis juridique important|31984R1556Council Regulation (EEC) No 1556/84 of 4 June 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 150 , 06/06/1984 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 17 P. 0146 Spanish special edition: Chapter 03 Volume 30 P. 0246 Swedish special edition: Chapter 3 Volume 17 P. 0146 Portuguese special edition Chapter 03 Volume 30 P. 0246 *****COUNCIL REGULATION (EEC) No 1556/84 of 4 June 1984 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to the first subparagraph of Article 3 (1) of Regulation (EEC) No 3331/82 (3), relating to food-aid policy and food-aid management, products intended for such aid must be mobilized in accordance with the rules and procedures laid down under the common organizations of markets; Whereas, in the oils and fats sector, appropriate rules and procedures should be laid down for mobilizing olive and other vegetable oils; Whereas Regulation No 136/66/EEC (4), as last amended by Regulation (EEC) No 1101/84 (5), should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby inserted in Regulation No 136/66/EEC: 'Article 36a 1. Olive oil supplied as food aid shall be purchased on the Community market or shall come from stocks held by the intervention agencies. Vegetable oils specified in Article 1 (2) (b) which are supplied as food aid shall be purchased on the Community market. 2. However, in an emergency or in the event of unavailability on the Community market, the products specified in paragraph 1 may be purchased in a developing country. 3. The criteria for mobilizing the products, and especially the criteria for purchasing the products on the Community market or for deciding on the use of olive oil held by the intervention agencies, shall be adopted by the Council acting by a qualified majority on a proposal from the Commission. 4. Detailed rules for the mobilization and delivery of products supplied as food aid shall be adopted in accordance with the procedure laid down in Article 38.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (1) OJ No C 327, 1. 12. 1983, p. 8. (2) OJ No C 77, 19. 3. 1984, p. 106. (3) OJ No L 352, 14. 12. 1982, p. 1. (4) OJ No 172, 30. 9. 1966, p. 3025/66. (5) OJ No L 113, 28. 4. 1984, p. 7.